                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                           BUTTE DIVISION

CYLE KEITH KOKOT,
                                                CV 18-74-BU-BMM-JCL
                     Plaintiff,
vs.
                                             ORDER ADOPTING MAGISTRATE
STATE OF MONTANA,                               JUDGE’S FINDINGS AND
                                                 RECOMMENDATIONS
                     Defendant.




      Petitioner Cyle Keith Kokot filed a petition seeking a writ of habeas corpus

under 28 U.S.C. §2254 on November 26, 2018. (Doc. 1.) Kokot was sentenced to

the Montana State Prison for 25 years, with 10 years suspended. Kokot became

eligible for parole in 2018. Kokot appeared before the Montana Parole Board and

his parole was denied.

      Kokot’s petition argues that his right to due process was violated when

Gallatin County Attorney Marty Lambert was allowed to make “confidential”

statements to the Montana Parole Board to which Kokot was not given the

opportunity to respond or defend himself. Kokot argues that he has a reasonable

expectation of parole due to his compliance with administrative rules and

procedures. Id. at 1-2.

                                         1
      Kokot filed an identical habeas petition in the Montana Supreme Court. The

Montana Supreme Court determined that Kokot had neither a liberty interest nor a

reasonable expectation of parole because his crimes occurred after 1989. The

Montana Supreme Court further determined that Kokot had been provided a fair

hearing and Kokot failed to demonstrate that his incarceration was illegal. The

Montana Supreme Court denied Kokot’s petition.

      Magistrate Judge Jeremiah Lynch issued Findings and Recommendations in

this matter on February 7, 2019. (Doc. 6.) Judge Lynch determined that because

Kokot filed his federal habeas petition after April 24, 1996, his petition was

governed by the Antiterrorism and Effective Death Penalty Act (“AEDPA”). The

AEDPA requires a showing that the state court proceeding “resulted in a decision

that was contrary to, or involved an unreasonable application of, clearly established

Federal law, as determined by the Supreme Court of the United States.” 28 U.S.C.

§ 2254(d)(1). Judge Lynch determined that Kokot failed to show that the Montana

Supreme Court’s decision was contrary to or involved an unreasonable application

of federal law. Judge Lynch further determined that the Montana Parole Board had

discretion to deny Kokot parole under state law.




                                          2
      Judge Lynch recommended that Kokot’s petition be denied. Judge Lynch

further recommended that a certificate of appealability be denied. Neither party

objected to Judge Lynch’s Findings and Recommendations.

      The Court has reviewed Judge Lynch’s Findings and Recommendations for

clear error. McDonnell Douglas Corp. v. Commodore Bus. Mach., Inc., 656 F.2d

1309, 1313 (9th Cir. 1981). The Court finds no error in Judge Lynch’s Findings

and Recommendations.

      IT IS ORDERED that Judge Lynch’s Findings and Recommendations

(Doc. 6), are ADOPTED IN FULL. Kokot’s Petition, (Doc. 1), is DENIED.

      IT IS FURTHER ORDERED THAT the Clerk of Court is directed to

enter, by separate document, a judgment in favor of Respondent and against

Petitioner.

      IT IS FURTHER ORDERED THAT a certificate of appealability is

DENIED.

      DATED this 27th day of February, 2019.




                                         3
